Name: Commission Regulation (EEC) No 985/81 of 9 April 1981 laying down detailed rules on the sale of frozen beef and veal for export from intervention stocks and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: trade;  animal product;  marketing;  foodstuff;  trade policy
 Date Published: nan

 No L 99/38 Official Journal of the European Communities 10 . 4. 81 COMMISSION REGULATION (EEC) No 985/81 of 9 April 1981 laying down detailed rules on the sale of frozen beef and veal for export from intervention stocks and amending Regulation (EEC) No 1687/76 No 2730/79 (10), as last amended by Regulation (EEC) No 3476/80 (n) ; Whereas in order to facilitate export of the said meat it is necessary to lay down individual time limits for taking over and for export ; Whereas, under the Agreements between the Commu ­ nity and the Swiss Confederation and the Republic of Austria on implementation of the rules on Commu ­ nity transit, it is possible for Community transit docu ­ ments to be issued in Switzerland and Austria ; whereas specific measures must be implemented to ensure that meat exported to these countries or in transit through them to reach its destination is not reimported as a Community product ; Whereas meat thus exported is comparable to meat for which an export refund has been granted ; whereas such meat therefore cannot be reimported into the Community under the conditions set out in Article 3 ( 1 ) of Council Regulation (EEC) No 754/76 (u) ; whereas it should therefore be provided that if such meat is reimported an amount equal to the export security must be paid and is to be treated, in confor ­ mity with Article 2 of Council Regulation (EEC) No 352/78 (u), in the same way as a forfeited security ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Regulation (EEC) No 1687/76 ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( J ), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Council Regulation (EEC) No 98/69 (2), as amended by Regulation (EEC) No 429/77 (3), makes provision for the disposal, by way of export, of frozen beef and veal held by intervention agencies ; whereas it is necessary for the sake of clarity to consolidate in a single instrument the detailed rules on sales adopted in Commission Regulation (EEC) No 298/80 (4), as last amended by Regulation -(EEC) No 603/81 (5), and in Commission Regulation (EEC) No 227/81 (6) ; Whereas, to ensure the economic mangement of stocks, it is necessary to specify that intervention agen ­ cies should always sell, as a first priority, meat that has been longest in storage ; Whereas a derogation should be made from the second subparagraph of Article 2 (2) of Commission Regulation (EEC) No 2173/79 (7), in view of the administrative difficulties that the application of this rule causes in certain Member States ; Whereas the export of meat sold under this Regula ­ tion must be guaranteed by the lodging of a security, the amount of which may differ from that provided for in Article 15 of Regulation (EEC) No 2173/79 ; whereas such security shall be released when proof, as required by Article 12 of Commission Regulation (EEC) No 1687/76 (8), as last amended by Regulation (EEC) No 957/81 (9), has been furnished ; whereas that proof must be furnished within the time limit laid down in Article 31 of Commission Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 1 . This Regulation lays down the conditions under which frozen beef held by the intervention agencies of ( ¢) OJ No L 148, 28 . 6 . 1968, p. 26 . O OJ No L 14, 21 . 1 . 1969, p. 2. (J) OJ No L 61 , 5 . 3 . 1977, p. 18 . (&lt;) OJ No L 32, 9 . 2. 1980, p. 23 . (5) OJ No L 61 , 7 . 3 . 1981 , p . 14. (&lt;) OJ No L 26, 30 . 1 . 1981 , p . 34. (0 OJ No L 251 , 5. 10 . 1979, p . 12. ( ») OJ No L 190, 14 . 7 . 1976, p . 1 . (9 OJ No L 97, 9 . 4. 1981 , p. 19 . 0 °) OJ No L 317, 12. 12. 1979, p . 1 . ( ») OJ No L 363, 31 . 12. 1980, p. 71 . ( 12) OJ No L 89, 2. 4. 1976, p . 1 . ( 13) OJ No L 50, 22. 2. 1978, p. 1 . 10. 4. 81 Official Journal of the European Communities No L 99/39 Article 5 In cases where no refund is granted on the meat referred to in Article 1 : the Member States shall be sold for export at a price fixed in advance. 2. Subject to the provisions of this Regulation, sales shall take place pursuant to the provisions of Regula ­ tion (EEC) No 2173/79, and in particular Articles 2 to 5 thereof, and of Regulation (EEC) No 1687/76. 3 . The intervention agencies shall first sell products which have been in storage longest. 4. Information on quantities and on locations where meat is stored may be obtained by those concerned from the addresses given in the Annex. (a) if the country of destination is Switzerland or Austria, or if the meat must pass through either of these countries to reach its destination, the secu ­ rity referred to in Article 3 shall not be released until, in addition to the proof required by Article 12 of Regulation (EEC) No 1687/76, evidence is provided that the meat has been imported into a third country, unless it is lost in transit as a result of force majeure. Such evidence shall be provided in the same way as that in respect of export refunds ; (b) the provisions of Article 2 ( 1 ) (b) of Regulation (EEC) No 754/76 shall be deemed to have been satisfied when the customs export formalities in respect of the meat have been completed. If the provisions of Article 2 (2) of that Regulation apply, an amount equal to the security referred to in Article 3 of this Regulation must be paid . This amount shall be treated as a forfeited security within the meaning of Article 2 of Regulation (EEC) No 352/78 . Article 2 Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase applica ­ tions shall not indicate the store or stores where the meat applied for is being kept. Article 3 Article 6 1 . Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79, the amount of the security shall be fixed at the time of each sale . 2. The security referred to in paragraph 1 shall be released when the proof provided for in Article 12 of Regulation (EEC) No 1687/76 is furnished. 3. The said proof shall be furnished within the time limit laid down in Article 31 of Regulation (EEC) No 2730/79. Regulation (EEC) No 1687/76 is hereby amended as follows : In Part I of the Annex, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and foot ­ note (27) are added : '27. Commission Regulation (EEC) No 985/81 of 9 April 1981 laying down detailed rules on the sale of frozen beef and veal for export from intervention stocks (27).Article 4 (27) OJ No L 99, 10 . 4. 1981 , p . 38 .' Article 7 Regulations (EEC) No 298/80 and (EEC) No 227/81 are hereby repealed . 1 . Notwithstanding Article 18 ( 1 ) of Regulation (EEC) No 2173/79, the time limit for taking over meat sold pursuant to this Regulation shall be a maximum of two months from the date of acceptance of the application referred to in Article 3 (2) of the said Regulation . 2. The products referred to in Article 1 must be exported within five months from the date of conclu ­ sion of the contract of sale . In the case of contracts for the sale of boned beef concluded before the entry into force of this Regula ­ tion, export must take place within three months following such entry into force . Article 8 This Regulation shall enter into force on 13 April 1981 . No L 99/40 Official Journal of the European Communities 10 . 4. 81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1981 . For the Commission Poul DALSAGER Member of the Commission 10 . 4. 81 Official Journal of the European Communities No L 99/41 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Adressen van de interventiebureaus  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã ¿Ã Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ´ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Inter ­ ventionsorganernes adresser BELGIQUE/BELGIE : Office beige de 1 Ã ©conomie et Belgische Dienst voor Bedriifs ­ de 1 agriculture leven en Landbouw rue de Treves 82 Trierstraat 80-82 1040 Bruxelles 1040 Brussel TÃ ©l . 02/230 1740, tÃ ©lex 240 76 OBEA BRU B BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 11 ) 55 04 61 /55 05 41 , Telex : 04 11 156 DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK 1360 KÃ ¸benhavn K Tel . (01 ) 15 41 30, telex 151 37 DK ONIBEVFRANCE : Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 tÃ ©l . 538 84 00, tÃ ©lex 260643 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 64 003 LUXEMBOURG : Service d Ã ©conomie rurale , section cheptel et viande 113-115, rue de Hollerich Luxembourg TÃ ©l . 478/443 TÃ ©lex 2537 NEDERLAND : Voedselvoorzienings In- en Verkoopbureau (VIB) Hoensbroek (L) Kouvenderstraat 229 Tel . 045-214 746 Telex 56 396 UNITED KINGDOM Intervention Board for Agricultural Produce Fountain House 2 West Mall Reading RC1 7QW Berks . Tel . 0734 58 36 26 Telex 848 302